Citation Nr: 0910288	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-40 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel




INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part continued the 10 percent evaluation 
assigned for pes planus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2007 Form 9, the Veteran requested a hearing 
before a member of the Board sitting at the RO.  The Veteran 
subsequently indicated that he wanted a videoconference 
hearing.  The claims file was certified to the Board and 
there is no indication that the requested hearing was 
scheduled.  Thus, this case must be remanded in order to 
provide the Veteran an opportunity to attend the requested 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing at the RO.  
Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




